Citation Nr: 1760658	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-18 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for left knee disability, to include as secondary to service-connected right knee disability.

2.  Entitlement to service connection for left knee disability, to include as secondary to service-connected right knee disability.

3.  Entitlement to a rating in excess of 10 percent for service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1999 to December 2003.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO).  In September 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

While the Agency of Original Jurisdiction (AOJ) has reopened service connection for left knee disability, the Board must nonetheless consider the claim to reopen because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  Hence, what the AOJ may have determined in this regard is irrelevant.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The issues of service connection for left knee disability and increased rating for right knee disability are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2011 rating decision denied the Veteran service connection for left knee disability based essentially on a finding that a current disability was not shown; the Veteran was notified of that decision and her appellate rights and did not file a timely appeal thereof; thus, that decision became final based on the evidence then of record.

2.  Evidence received since the June 2011 denial includes new treatment records that document diagnoses of left knee patellofemoral syndrome, patellofemoral chondromalacia, and left knee patellar tendinitis, and the Veteran alleges that she has also been diagnosed with a left knee anterior cruciate ligament (ACL) tear. 

3.  Considering the new diagnoses and allegations with the entire record (and particularly notations of bilateral patellofemoral syndrome in service), the Board finds the new evidence also relates to previously unestablished facts necessary to substantiate the underlying claim of service connection (i.e., current disability and nexus to service); and raises a reasonable possibility of substantiating that claim; new and material evidence has been received.
 

CONCLUSION OF LAW

New and material evidence has been received; the claim of service connection for left knee disability, to include as secondary to service-connected right knee disability, is reopened.  38 U.S.C. §§ 5108, 7105 (2014); 38 C.F.R. § 3.156 (2017).


ORDER

The appeal to reopen service connection for left knee disability, to include as secondary to service-connected right knee disability is granted.


REMAND

A review of the record shows the Veteran has been given various left knee disability diagnoses, including patellofemoral syndrome, patellofemoral chondromalacia, and patellar tendinitis.  Moreover, her STRs show she was diagnosed with bilateral patellofemoral syndrome in September 1999, though her subsequent separation examination several years later found no knee problems or complaints.  This raises a critical etiological question that had not previously been raised or otherwise considered-whether the Veteran's current left knee disability, including patellofemoral syndrome, patellofemoral chondromalacia, or patellar tendinitis, is related to the similar and, in one case, matching diagnosis she received in service.  No VA examiner has yet considered this question.  

Furthermore, the VA medical opinions in the record regarding secondary service connection are also somewhat confusing.  Both the March 2011 and May 2013 VA opinions indicate that the Veteran's left knee disability is not secondary to her right knee disability because the medical literature does not show that favoring one lower extremity will result in injury to the opposite.  However, both opinions then continue to state the "[i]t is more likely than not that underlying degenerative changes in the opposite extremity would manifest themselves over time," but that this relationship is not that of an injured lower extremity contributing to an injury of the opposite.  The Board finds the latter part of this opinion is unclear as to why the "more likely than not" impending degenerative left knee changes are not related to the right knee disability.  Indeed, by describing the likely degenerative changes as "in the opposite extremity" suggests some relationship between the pathology in the left and right knees in this regard.  In light of the above, the Board finds that a new examination is needed to determine the nature and likely etiology of the Veteran's left knee disability.

In addition, the Veteran's right knee disability was last examined in November 2010.  Since then, she has alleged (including in sworn testimony) that her right knee disability has worsened and become productive of new pathology (i.e., instability, increased pain, weakness, etc.).  Thus, the Board finds a contemporaneous examination is needed.

Finally, the Board notes that the Veteran has identified treatment from private providers (one from the Rush Medical Group in Meridian, Mississippi and a Dr. Standiford) for her knee disabilities.  As the matter must be remanded and such records could be critical to the Veteran's appeal, efforts to secure them should be made.

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for her right and left knee disabilities, to include from orthopedists at Rush Medical Group and a Dr. Standiford.

2. Then, arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of her left knee disability and the current severity of her service-connected right knee disability.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following: 

a. Please identify, by medical diagnosis, each left knee disability entity found.  The examiner MUST RECONCILE all diagnostic findings (or lack thereof) with conflicting evidence in the record, to specifically include (but not limited to) notations of patellofemoral syndrome, patellofemoral chondromalacia, and patellar tendinitis.

b. For each left knee disability diagnosed, please opine whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) that such disability is related to the Veteran's service, to include diagnoses of patellofemoral syndrome therein.

c. For each left knee disability diagnosed, please opine whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) that such disability is CAUSED OR AGGRAVATED (WORSENED BEYOND ITS NATURAL PROGRESSION) BY the Veteran's service-connected right knee disability.

In so finding, the examiner MUST CONSIDER AND DISCUSS, as necessary, the significance of favoring the left knee and walking with an altered gait following a right knee surgery, as well as comment on the March 2011 and May 2013 VA opinions' references to opposite knee degenerative changes being "more likely than not" to develop, despite finding that such was not a relationship in which an injured right lower extremity contributing to an injury of the left lower extremity.

If the opinion is that ANY diagnosed left knee disability is EITHER not related to service or caused or aggravated by the Veteran's right knee disability, the examiner should, in addition to explaining that finding, identify an alternate etiology deemed more likely.

The examiner MUST ALSO describe all pathology, symptoms (frequency and severity), and impairment of function associated with the Veteran's service-connected right knee disability in sufficient detail to allow for application for the pertinent rating criteria.  Range of motion studies must be completed, and must include active and passive motion and weight-bearing and non-weight-bearing.  The examiner should also note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her representative opportunity to respond, and return the record to the Board. 

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Remanded matters must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252.  This remand is a preliminary order and not an appealable decision.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


